     Case 2:18-cv-00583-MCE-CKD Document 9 Filed 12/05/18 Page 1 of 2


 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Amy Gutierrez
 7

 8
                                UNITED STATES DISTRICT COURT
 9
             EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     AMY GUTIERREZ,                             Case No.: 2:18-cv-00583-MCE-CKD
12
                   Plaintiff,
13                                              STIPULATED REQUEST FOR
14         vs.                                  DISMISSAL WITH PREJUDICE OF
                                                DEFENDANT U.S. BANK, N.A.
15 U.S. BANK, N.A.,

16                 Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                               1
                  STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT U.S. BANK, N.A.
     Case 2:18-cv-00583-MCE-CKD Document 9 Filed 12/05/18 Page 2 of 2


 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2          IT IS HEREBY STIPULATED by and between plaintiff Amy Gutierrez and defendant

 3 U. S. Bank, N.A., that U.S. Bank, N.A. be dismissed from this action with prejudice pursuant to

 4 Federal Rules of Civil Procedure, Rule 41(a)(2), and that each party shall bear its own attorneys’

 5 fees and costs.

 6

 7 DATED: December 5, 2018                    SAGARIA LAW, P.C.

 8                                            By:          /s/ Elliot W. Gale
 9                                            Elliot W. Gale
                                              Attorneys for Plaintiff
10                                            Amy Gutierrez
11
     DATED: December 5, 2018                  FAEGRE BAKER DANIELS, LLP
12

13
                                              By:          /s/ Amanda Semaan
14                                            Amanda Semaan
                                              Attorneys for Defendant
15
                                              U.S. Bank, N.A.
16

17          I, Elliot Gale, am the ECF user whose identification and password are being used to file

18 this Stipulation. I hereby attest that Amanda Semaan has concurred in this filing.

19 /s/ Elliot Gale

20

21

22

23

24

25

26

27

28

                                                      2
                     STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT U.S. BANK, N.A.
